Name: Commission Regulation (EEC) No 1001/93 of 23 April 1993 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  international trade
 Date Published: nan

 No L 104/28 Official Journal of the European Communities 29 . 4. 93 COMMISSION REGULATION (EEC) No 1001/93 of 23 April 1993 amending Council Regulation (EEC) No 2658/87 on the tariff and statisical nomenclature and on the Common Customs Tariff Whereas it is appropriate to amend the combined nomenclature to take account of the prolongation of these reduced rates of duty ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 697/93 (2), and in particular Article 9 (1 ) thereof, Whereas Commission Regulation (EEC) No 53/91 (3) amended Regulation (EEC) No 2658/87 by reducing certain autonomous rates of duty until 31 December 1991 in accordance with an exchange of letters between the European Economic Community and the United States of America complementing an Agreement for the conclu ­ sion of negotiations under GATT Article XXIV.6 (4) ; Whereas Council Regulation (EEC) No 3919/91 (*) provided that the Community should, inter alia, apply the same autonomous tariff reductions until 31 December 1992 ; Whereas by Commission Regulation (EEC) No 3920/91 (*) these reduced rates were applicable until 31 December 1992 ; Whereas Council Regulation (EEC) No 991 /93 0 provides that the Community shall, inter alia, apply the same autonomous tariff reductions until 31 December 1993 ; Article 1 In the combined nomenclature annexed to Council Regu ­ lation (EEC) No 2658/87 the reduced rates of duty set out in Commission Regulation (EEC) No 53/91 , as extended by Commission Regulation (EEC) No 3920/91 , and which expired on 31 December 1992, shall apply until 31 December , 1993. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 76, 30. 3 . 1993, p. 12. 0 OJ No L 7, 10. 1 . 1991 , p. 14. (4) OJ No L 17, 23. 1 . 1991 , p. 17. (4 OJ No L 372, 31 . 12. 1991 , p. 35. ( «) OJ No L 372, 31 . 12. 1991 , p. 36. (i See page 1 of this Official Journal.